Per Curiam.

We reverse.
R. C. 3515.09 reads, in pertinent part, as follows:
“Said petition [to contest an election] shall be accompanied by a bond with surety to be approved by the clerk of the appropriate court in a sum sufficient, as determined by him, to pay all costs of the contest.”
The record shows that the $500 in cash was accepted by the clerk’s office and receipted as “Surety Bond for Court Costs,” indicating that the clerk accepted the cash as the equivalent of a bond. Appellees have not shown that they are *6in any way prejudiced by the clerk’s acceptance of the $500 in cash.
Accordingly, on the facts presented herein, we find that the provisions of R. C. 3515.09 have been complied with.
The judgment of the Court of Common Pleas is, therefore, reversed, and the cause is remanded to that court for a hearing on the merits of the appellants’ contest petition as expeditiously as possible.

Judgment reversed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, J J., concur.